In an action to recover for goods sold and delivered and against one of the defendants, Del Lahoratories, Inc., on the ground that the assets of one of the alleged purchasers were transferred to that defendant without compliance with article 6 of the Uniform Commercial Code, said transferee appeals from an order of the Supreme Court, Kings County, dated April 2,1969, which denied its motion for summary judgment. Order affirmed, with $10 costs and disbursements. We are of the opinion that the transferee’s complete failure to comply with the notice provisions of article 6 of the Uniform Commercial Code was tantamount to a concealment of a transfer of assets within the meaning of section 6-111 of said code. Summary • judgment was properly denied, as issues of fact are present as to whether plaintiff discovered the transfer within six months before commencement of the action. Christ, Acting P. J., Rabin, Benjamin, Martuscello and Kleinfeld, JJ., concur.